DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinski et al. [U.S. Patent Publication 2015/0054675] in view of Christensen et al. [U.S. Patent 8,799,036]

With regard to claim 1, Vinski et al. meets the limitations of:
a method performed by a computing system, the method comprising receiving from a first detection system, a plurality of identity tokens, the plurality of identity tokens including different types of identity tokens (915 MHZ, 2.4 GHZ, 5.9 GHZ) [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway (paragraph, 0029, 0033)]
using information from the first detection system [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033)]
receiving from a second detection system, a number of identity tokens, the second detection system having a plurality of different types of detection instruments that is fewer than the first detection system [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes where the antenna bank contains no camera devices (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]
using the number of identity tokens received from the first and second detection systems, identifying a vehicle passing through the second detection system [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033) and antennas used for reading identification information from transponders associated with passing vehicles for billing purposes (paragraphs 0025-0032)]
the second detection system includes at least one of: a Radio Frequency Identifier (RFID) reader, an imaging system, a Bluetooth network transponder, and a cellular network transponder [antennas used for reading identification information from transponders associated with passing vehicles for billing purposes (paragraphs 0025-0032 as well as figure 1, items 18, 26, and 36)]
the different types of identity tokens include an RFID tag, a front license plate, a rear license plate, a Bluetooth Media Access Control (MAC) address, and a cellular network address [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway in order to send a toll invoice to the vehicle’s owner (paragraph 0033)]
However, Vinski et al. fails to disclose of the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens.  In the field of vehicle sensor systems.
Christensen et al. teaches:
the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]; the plurality of different types of detection instruments of the first detection systems includes at least two of: a Radio Frequency Identifier (RFID) reader, an imaging system, a Bluetooth network transponder, and a cellular network transponder [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]
It would be obvious to one with ordinary skill in the art before the effective filing day to combine the elements of Vinski et al. and Christensen et al. to create a tolling system where the system uses multiple forms of sensors to detect and capture information associated with a passing vehicle in order to effective identify each vehicle so that tolls can be assigned to the appropriate vehicle. Such modification would gather the vehicle information from different sources which would provide more accurate for the correlation process. With respect to additional element of claims, such as using a hypergraph to determine the path of a vehicle, such limitation is obtained since the structural limitations are as recited, a hypergraph is created. With respect to start point and time, once a vehicle first enters the detecting area, that point in time considers the start point for that vehicle. Vinski et al as modified by Christensen et al render the claims obvious. Therefore, the modification would have been an obvious extension as taught by the prior art. 
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a computer system and a method for detecting a plurality of identity tokens and vehicles which includes, the plurality of identity tokens including different types of identity tokens, a plurality of detection system having a plurality of different types of detection instruments, using information from the detection systems, creating correlation information that correlates different types of identity tokens, determining path likelihood for a plurality of moving objects passing through the detection systems, updating the correlation information using the path likelihood for the plurality of moving objects, wherein determining path likelihood comprises using a directed hypergraph representing real world roadways, wherein nodes corresponding to paths that have detection equipment are designated as detection nodes, and wherein determining path likelihood comprises determining a set of possible paths between two detection nodes and assigning a likelihood value to each possible path based at least in part on transit times of the nodes along the possible paths.
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding receiving from a first detection system a plurality of identity tokens, the plurality of identity tokens including different types of identity tokens, the examiner respectfully disagrees. Both prior arts (Vinski et al. [U.S. 2015/0054675] and Christensen et al. [U.S. 8,799,036]) meet such limitations: Vinski et al disclose a method performed by a computing system, the method comprising receiving from a first detection system, a plurality of identity tokens, the plurality of identity tokens including different types of identity tokens (915 MHZ, 2.4 GHZ, 5.9 GHZ) [a plurality of mounted cameras used for capturing the front and/or rear license plates of a vehicle on a roadway (paragraph, 0029, 0033)] and Christensen et al disclose the first detection system having a plurality of different types of detection instruments and creating correlation information that correlates different types of identity tokens [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]; the plurality of different types of detection instruments of the first detection systems includes at least two of: a Radio Frequency Identifier (RFID) reader, an imaging system, a Bluetooth network transponder, and a cellular network transponder [a camera and transponder detection equipment used for identifying a passing vehicle (column 5, lines 18-43)]. The prior arts includes a plurality of entry/exit locations, once a tag and/or a vehicle is detected in more than one entry/exit locations within a specific time slot, the path is obtained and, therefore, obvious. And the would automatically be updated as the vehicle and the tag travel through the road way in order to property charge the motorist as every entry/exit has its own aggregate fee. The applicant’s argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876